Citation Nr: 1625242	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by chest pain, claimed as chronic obstructive pulmonary disease.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a dental disorder.  

4.  Entitlement to a compensable initial rating for Eagle's syndrome.  

5.  Entitlement to a compensable initial rating for tinea cruris and pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2005 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, December 2009, and July 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York City, New York.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file system reflects that they contain recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The Board notes that the Veteran has initiated appeals of several issues since service separation, with some of these issues subsequently being granted by the agency of original jurisdiction and others not perfected for appellate review by the Board.  

In a June 2008 rating decision, the Veteran was denied service connection for a back disorder.  He initiated an appeal of this determination by filing a January 2009 notice of disagreement.  In a July 2011 Decision Review Officer decision, the Veteran was granted service connection for a lumbar sprain and a herniated disc at L4-5.  A 20 percent initial rating was assigned effective September 26, 2007.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In a December 2009 rating decision, the Veteran was denied service connection for an orthopedic disorder of the neck, upper back, and/or bilateral shoulders.  He responded by filing a February 2010 notice of disagreement.  In a July 2011 Decision Review Officer decision, the Veteran was granted service connection for residuals of a surgical resection of the styloid bone with right shoulder pain and dysfunction, neck and cervical spine residuals, and muscle and nerve damage.  A 30 percent initial rating was assigned for this disability effective August 28, 2008.  Thus, as service connection has been granted, appeal of this issue is considered resolved.  Id.  

Also in the December 2009 rating decision, the Veteran was denied service connection for a psychiatric disorder.  In a March 2013 Decision Review Officer decision, the Veteran was granted service connection for depression as secondary to various service-connected disabilities.  Staged initial ratings of 30 percent, effective April 29, 2009, and 70 percent, effective August 30, 2011, were awarded.  Thus, appeal of this issue is also considered resolved.  Id.  

The December 2009 rating decision also denied a disability rating in excess of 30 percent for a service-connected nonspecific pulmonary condition, claimed as asthma, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He filed a timely notice of disagreement as to these denials which was received in February 2010, and he was subsequently issued a March 2013 statement of the case.  To date, a timely VA Form 9 or substantive appeal has not been received as to these issues; thus, they are not considered as having been perfected for appeal, and they are not before the Board.  See 38 U.S.C.A. § 7105.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Service Connection for Chest Pain

The Veteran seeks service connection for a disorder characterized by chest pain, also claimed as chronic obstructive pulmonary disease.  The Board notes he has already been awarded service connection for a pulmonary disorder, claimed as asthma.  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  As the Veteran has already been granted service connection for a pulmonary disorder, a VA examination or opinion is required to determine if he has a separate and distinct pulmonary or respiratory disorder.  VA has a VA has a duty to assist a claimant by obtaining a medical examination or opinion when such is necessary to decide the claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran receives ongoing VA treatment for his various disabilities at the NY Harbor Health System, as well as possibly other New York City area facilities.  As records of such treatment were most recently obtained in December 2014, over a year ago, an additional request for any new treatment records is warranted.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

Service Connection for PTSD

The Veteran seeks service connection for PTSD.  According to an August 2011 VA psychiatric examination report, the Veteran reportedly was the victim of a military sexual trauma (MST), not otherwise specified.  According to the examiner, the Veteran was unable or unwilling at that time to further discuss this stressor incident.  He did report he was hospitalized in service in part due to this incident.  

At the time the Veteran initially filed a service connection claim for PTSD, he claimed this disorder as secondary to other medical issues; thus, he was not provided appropriate notice of the type of evidence required to substantiate a claim of PTSD based on personal assault.  Thus, on remand, the Veteran should be issued an updated VCAA letter that includes information on the evidence required to substantiate a PTSD claim based on personal assault and he given examples of the types of evidence that may be submitted to corroborate his account of the stressor incident.  Then, once the Veteran has been afforded the opportunity to respond, the RO should forward the record to a mental health care professional for an opinion as to whether the claimed in-service personal assault (MST) stressor event occurred, as contemplated by 38 C.F.R. § 3.304(f)

Service Connection for a Dental Condition

In a December 2009 rating decision, the Veteran was denied service connection for a dental condition.  A notice of disagreement regarding this determination was received in February 2010.  To date, he has not been afforded a statement of the case regarding this issue.  Although not on an official "Notice of Disagreement" form, the Board notes that this notice of disagreement was received prior to the effective date of the revised regulations regarding notices of disagreement.  See 38 C.F.R. § 20.201; 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Increased Rating for Eagle's Syndrome

The Veteran has been awarded service connection for a throat disorder diagnosed as Eagle's syndrome, with a noncompensable initial rating assigned effective September 26, 2007.  He seeks a compensable initial rating.  Review of the file indicates an examination of this disorder was most recently afforded him in August 2011, nearly five years ago.  As he has reported a worsening of his symptomatology since that time, a current VA examination is warranted.  




Increased Rating for Tinea Cruris and Pseudofolliculitis Barbae

The Veteran has been awarded service connection for a tinea cruris and pseudofolliculitis barbae, with a noncompensable initial rating assigned effective April 16, 2009.  He seeks a compensable initial rating.  Review of the file indicates an examination of this disorder was most recently afforded him in August 2011, nearly five years ago.  As he has reported a worsening of his symptomatology since that time, a current VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA NY Harbor Health System, as well as any other VA facilities at which the Veteran has received treatment since service separation in August 2005.  If no such records are available, that fact must be noted for the record.  

2.  Provide the Veteran with a VCAA letter that includes information on how to substantiate his claim of in-service military sexual trauma (MST).  He should be notified that, in personal assault cases, 38 C.F.R. § 3.304(f)(5) provides that evidence from sources other than a veteran's service records may corroborate an account of the stressor incident; and that examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

3.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed respiratory or pulmonary disorders other than the asthma for which service connection has already been awarded.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinion:

Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory or pulmonary disorders other than asthma had their onset during service, manifested to a compensable degree within a year of service separation, or are due to or the result of an in-service disease or injury?  

In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology as shortness of breath or other observable symptoms.  A complete rationale for any provided medical opinion is necessary.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder other than depression, for which service connection has already been awarded.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

If the examiner diagnoses PTSD, the examiner should indicate the in-service stressor underlying that diagnosis; and should provide an opinion answering the following questions: 

(1) is the claimed stressor adequate to support a diagnosis of PTSD, and 

(2) are the Veteran's symptoms related to the claimed stressor? 

The examiner should determine whether there is evidence of behavior changes or other relevant changes following the claimed sexual assault; and opine as to whether that evidence indicates that the personal assault occurred.  If the examiner determines that the evidence does indicate that the personal assault occurred, then the examiner should opine as to whether it is at least as likely as not that the Veteran has PTSD as a result of sexual assault.  A complete rationale for any provided medical opinion is necessary.  

5.  Schedule the Veteran for an appropriate VA examination to address the nature and severity of the service-connected Eagle's syndrome.  The claims files should be provided to the examiner for review in connection with the examination.  All indicated studies should be conducted, and all relevant clinical findings should be recorded in the examination report.  The examiner must specifically address whether the Veteran has stricture or obstruction of the pharynx or nasopharynx; absence of soft palate; or paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.

6.  Schedule the Veteran for a VA dermatological examination to determine the current severity of the service-connected tinea cruris and pseudofolliculitis barbae.  With any cooperation required from the Veteran, schedule the examination, to the extent possible, during an active phase of his skin disorder.  The claim file must be provided to the examiner.  The examiner is to elicit a history of the Veteran's skin disorders, including the type and frequency of the medications used to treat such.  The examiner is also to conduct a relevant clinical examination and state what portion of the Veteran's body is affected by his skin disorders, to include both exposed and non-exposed areas.  If the examination is conducted during a non-active stage of the skin disorders, the examiner is to estimate the portion of the body affected by the skin disorders during an active stage, based on the examination, to include the Veteran's reports.

7.  Issue the Veteran a statement of the case that addresses the issue of service connection for a dental condition.  The Veteran and his representative should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

8.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

